Appeal by the defendant from a judgment of the Supreme Court, Kings County (Collini, J.), rendered August 13, 2003, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant shot the victim three times in the chest, at close range, with a .38 caliber revolver. The defendant contends that the Supreme Court erred in denying his request to charge manslaughter in the first degree (Penal Law § 125.20 [1]) as a lesser-included offense of murder in the second degree (Penal Law § 125.25 [1]). He argues that the jury could reasonably have found that by shooting the victim three times in the left side of his chest, the defendant intended to cause only serious physical injury rather than death.
Viewed in the light most favorable to the defendant, the evidence does not support this contention (see People v Moreno, 16 AD3d 438 [2005]; People v Maldonado, 5 AD3d 505, 506 [2004]; People v Wheeler, 257 AD2d 673 [1999]; People v Holmes, 196 AD2d 555 [1993], lv denied 82 NY2d 755 [1993], cert denied 510 US 1128 [1994]). Accordingly, the Supreme Court correctly refused to submit manslaughter in the first degree as a lesser-included offense of intentional murder.
The sentence imposed was not excessive (see People v Suitte, *49590 AD2d 80 [1982]). Crane, J.P., Goldstein, Luciano and Covello, JJ., concur.